The Attorney                    General of Texas
                                              August      30,     1979
tAAK WHITE
.ttorney General


                   Honorable RR1 Clayton                               Opinion No. MW-5 0
                   Speaker of the House
                   House of Representatives                            Re:    Obligation of a feedlot owner
                   Austin, Texas                                       to list for taxation purposes cattle
                                                                       owned by another.

                   Dear Speaker Clayton:

                           You have requested     our opinion regarding     the obligation  of a
                   commercial feedlot owner to list for taxation cattle owned by another.       In
                   Attorney General Opinion M-469 (19691, Attorney General Crawford Martin
                   construed article 7152(2), V.T.C.S., to require a feedlot owner to furnish to
                   the tax assessor-collector  a list of all cattle not owned by him but in his
                   custody on January 1 of each year.     You suggest that’ the opinion should be
                   clarified  so as to limit the application   of article 7152(2) to those cattle
                   which the feedlot owner controls as “agent, attorney or fiduciary.”

                         Article     7152 provides,   in pertinent     part:

                                   AH property   shnll be listed or rendered in the manner
                                   following:

                                   (I) Ry the owner.   Every person of full age and sound
                                   mind, being a resident of this State, shall list all of
                                   his real estate,  moneys, credits, bonds or s:ock of
                                   joint stock or other companies (when the property of
                                   such company is not assessed in this State), moneys
                                    loaned or invested, annuities,  franchises, royalties,
                                   and all other property,

                                   (2) As agent. He shall also list all lands or other real
                                    estate, moneys and other personal property invested,
                                   loaned or otherwise controlled by him as agent or
                                   attorney,   or on account      of any other      person,
                                   company, or corporation, whatsoever, and all moneys
                                   deposited subject to his order, check, or drafts and
                                   credits due from or owing by any person, body
                                   corpora tr or politic.




                                                             P.      153
Honorable   Bill Clnyton    -   Page Two        (MW-50)




      The relationship   between a commercial       feedlot. such as that under considerntion
here and in Opinion M-469, and those rattle owners whose stork is “finished out” for
market at the fecdlot, involves a parliculnr kind of bailment known as an “agistmcnt.”
Barclay v. Burge, 245 S.W.2d 1021 (Tcx. Civ. .Ipp. -       Reaumonr 1952, no writ). Although a
bailee does not act as his hailor’s agent, nnd title to bailed property remains in the bailor,
Forson v. State, 282 S.W.2d 385, 387 (Tex. Crim. App. 1955): Erwin v. State, 212 S.W.2d
183, 184 (Tex. Crim. App. 1948), the relationship         between the two parties arises by
contract, McAshan v. Csvitt,
                           -      227 S.W.2d 340 (Tex. Civ. App. -- El Paso 1949), aff’d, 229
S.W.2d 1016 (Tex.   1950), and the bailee may be said to act for the benefit of hisailor,
Erwin v. State, w,      al 184.

       Article 7152(2) requires a feedlot     owner to list two distinct kinds of property not his
own: (1) thnt which is “controlled by         him as agent or attorney”; and (2) that which is
“controlled     by him . . . on account       of any other person, company, or corporation,
whatsoever. . . .‘I (emphasis added).          Relying on a Supreme Court decision, Attorney
General Martin construed “on account          of” to mean “on behalf of.” Thus, a bailment, in
whi&,the     bailee acts for the benefit of   the bailor, is clearly embraced within the ambit of
article 7152(2).

       We believe that Opinion M-469 correctly construes article 7152(2j. In the ten years
since the issuance of the opinion, the legislature      has not ntncnded any portion of the
statute.  See Tax Code, S 22.04 to be effective     January 1, 1982. In view, therefore, of the
long contmued acquiescence of the legislature in the conclusion of M-469, we cannot say
thnt the application of article 7152(2) should be limited to those cattle which a feedlot
owner controls as agent, attorney or fiduciary.          Rather, a commercial    feedlot owner
should also list for taxation purposes all cattle in his custody under a contract of bailment.
Of course we do not suggest that a listing of personal property by a bailee. would have the
same binding effect as a rendition of the properly by the owner. See Pfeiffer v. City of
San Antonio, 195 S.W. 932. 933 (Teu. Civ. App. - San Antonio 1917. writ refd).

                                         SUMMARY

             Pursuant to erticle 7152. V.T.C.S.,     a commercial   feedlot owner
             should list for taxntion all cattle in his possession on Januury 1 of
             each year, whether the custody is pursuant to a contract of agency
             or one of bailment.    Such a listing by a bailee would not have the
             same effect as a rendition by the owner.




JOtlN W. FAINTER, JR.
First Assistfint ntlorney General




                                                   P.     154
Honorable   Bill Clayton    -     page ‘l’hrec   (!lW-5b I




TED L. HARTLEY
Executive Assistant    Attorney    General

Prepared by Rick Cilpin
Assistant Attorney General

APPROVED:
OPINION COM3llTTEE

C. Robert Heath, Chairman
Jim Allison
David B. Brooks
Walter Davis
Susan Garrison
Rick Gilpin
William G Reid
Bruce Youngblood